DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed July 27, 2021.
Claims 2-3, and 15 were previously canceled.
Claims 11 and 19 have been canceled.
Claims 23-24 have been added.
Claims 1, 4, 7, 9-10, 12-14, 17-18, and 20-22 have been amended.
Claims 1, 4-10, 12-14, 16-18, and 20-24 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-10, 12-14, 16-18, and 20-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 14-16 the following limitation: “wherein the distractive event increases a risk of the user losing focus on the personal care activity being performed, negatively impacting quality and/or effectiveness of the personal care activity being performed”. This limitation renders the claim indefinite because the clause “negatively impacting quality and/or effectiveness of the personal care activity being performed” could be interpreted in multiple ways. 
One possible interpretation of the clause is that the “negatively impacting quality…” is modifying “losing focus on the personal care activity being performed”, which would mean that the “negatively impacting the quality” is a result of the distractive event causing the user to lose focus performing the personal care activity. This interpretation would be interpreted as “wherein the distractive event increases a risk of the user losing focus on the personal care activity being performed, [which would result in] negatively impacting quality and/or effectiveness of the personal care activity being performed”
Another possible interpretation is that “losing focus” and “negatively impacting” are both possible outcomes that the distractive event increases the likelihood of. That is to say, it could be interpreted as “wherein the distractive event increases a risk of the user losing focus on the personal care activity being performed, [and/or the distractive event increases a risk of] negatively impacting quality and/or effectiveness of the personal care activity being performed”.

For the purposes of examination, the 103 rejection has been written in a way that is consistent with the first interpretation. However, it should be noted that if the claim were to be interpreted in a way that is consistent with the second interpretation, the Matthews reference would not be necessary since the Jacobson reference teaches one of the two possible options.
Claims 4-10, 12-13, and 23 are all ultimately dependent from claim 1 and inherit all the defects of the claim. Therefore, claims 4-10, 12-13, and 23 are all rejected under 35 USC 112(b).
Claim 14 recites limitations that are the same or substantially similar to the limitations that rendered claim 1 indefinite. Therefore, claim 14 is rejected for the same reason as claim 1.
Claims 16-18, 20-21 and 24 are all ultimately dependent from claim 14 and inherit all the defects of the claim. Therefore, claims 16-18, 20-21, and 24 are all rejected under 35 USC 112(b).
Claim 22 recites limitations that are the same or substantially similar to the limitations that rendered claim 1 indefinite. Therefore, claim 14 is rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US PG Pub. 2014/0065588) in view of Matthews (US PG Pub. 2013/0295913).

Claim 1
	Regarding claim 1, Jacobson teaches
A system for use in assisting a user to focus on performing a personal care activity using a personal care device, the system comprising:
Abstract, “A toothbrush training system for children includes an instrumented toothbrush with physics sensors, along with optional feedback elements, interacting with a dynamic audio-visual instructional program providing guidance, assessment and feedback on proper brushing procedures.”
Par. [0004], “Children also tend to have short attention spans, become distracted, and forget instructions resulting in regression even after the tasks have been initially learned. Monitoring tooth brushing effectiveness can be 
At least one sensor configured to acquire data associated with the user
Par. [0008], “The needs described above are met by a multimedia toothbrush training system and, more particularly, by a toothbrush training system for children utilizing an instrumented toothbrush with some combination of motion, orientation, position and pressure sensors”
A memory unit for storing characteristics indicative of distractive events and associated actions to assist the user in focusing on the personal care activity
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides feedback to help guide the user to complete the desired brushing action.”
The system has the ability to recognize deviations from the proper performance of the task and has stored actions to provide feedback intended to correct the user’s behavior.
Because one problem with the intended user of the training aid is distraction (see par. [0004]), characteristics that indicate deviations from the desired motions would be characteristics indicative of a user who was distracted.
A processing unit configured to:
Par. [0061], “The present invention may be implemented as a software application running on a general purpose computer including an app for a portable computing device, a software application running on a server system providing access to a number of client systems over a network, or as a dedicated computing system. As such, embodiments of the invention may consist (but not required to consist) of adapting or reconfiguring presently 
Receive the data from the at least one sensor, wherein the data is associated with movement of the user relative to the personal care device during the personal care activity, 
Par. [0029], “The system utilizes a toothbrush with some combination of sensors measuring position, acceleration, torque and pressure sensors, along with optional feedback elements interacting with a dynamic audio-visual instructional program providing guidance, assessment and feedback on proper brushing procedures.”
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides feedback to help guide the user to complete the desired brushing action.”
Monitoring the user’s brushing motion is acquiring data associated with the user during the personal care activity.
Par. [0050], “To implement the dynamic training protocol, the instructional program 40 implements brush location monitoring functionality 41, brush orientation monitoring functionality 42, brush pressure monitoring functionality 43, brush motion monitoring functionality 44, brush timing monitoring functionality 45, and may be augmented to monitor additional features of the tooth brushing technique (e.g., tooth paste detection) if desired.”
Wherein the movement of the user is indicative of at least one of an activity other than the personal care activity, a presence of the user, or a proximity of the user relative to the personal care device
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides 
Par. [0040], “The toothbrush 12 also may include a local relative position sensor (typically an infrared [IR] camera) 20a that tracks reference points in the room and communicates with a position tracking unit 20b on the controller 16 allowing the controller to monitor the position of the toothbrush. The toothbrush 12 may alternatively, or additionally include a geoposition sensor [GPS] 21a that communicates with the position tracking unit 20b on the controller 16 allowing the controller to monitor the position of the toothbrush. Alternatively, the position tracking unit 20b on the controller may include its own camera to view the position of both the toothbrush and the child's head, requiring no sensor on the brush. Yet another alternative is that the position tracking unit 20b may estimate the brush position based on inertial data or other heuristics.”
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many other feedback paradigms, including those incorporating elements of the audio-visual program and the toothbrush resident feedback elements may be 
Compare the received data to the stored characteristics indicative of distractive events to detect at least one characteristic indicative of a distractive event for the user in performing the personal care activity, 
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many other feedback paradigms, including those incorporating elements of the audio-visual program and the toothbrush resident feedback elements may be developed with different routines suited to different ages, demographics, and training levels.”
As described in par. [0004], the system’s aim is to correct poor performance that can arise because “children also tend to have short attention spans, become distracted, and forget instructions resulting in regression”. Therefore, the characteristics of the system that identify poor brushing technique are also indicative of loss of attention or distraction, or forgetting instructions. 
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides feedback to help guide the user to complete the desired brushing action.”
Monitoring the user’s brushing motion for deviations from a desired motion means any detected deviations would be indicative of a current distraction.
The user losing focus on the personal care activity being performed negatively impacting quality and/or effectiveness of the personal care activity being performed
Par. [0003], “Instructing children to brush their teeth effectively and assessing their performance of the tooth brushing task can be a challenge. The usual communication methods that may be effective with adults, such as explicit verbal instruction and logical explanation of the consequences of failing to brush properly, may be less effective with children. Children lack the references and the vocabulary required for verbal explanation of the brushing process. They have not yet developed a clear mental image of the topology of their teeth, and are particularly ignorant of those surfaces they cannot easily see. Nor do children readily understand instructional phrases that employ geometric language such as "the correct angle" or "rotate your brush". Even terms like "left side" and "right side" strain a young child's capacity for spatial abstraction.”
This shows that the system’s instructions and feedback are meant to monitor a patient performing a personal care activity and providing feedback when necessary to improve the quality and effectiveness of the care activity.
Par. [0004], “Children also tend to have short attention spans, become distracted, and forget instructions resulting in regression even after the tasks have been initially learned. Monitoring tooth brushing effectiveness can be difficult for even a skilled human instructor. Instructive repetition can be frustrating for the adult trainer and child trainee alike. Worse yet, poorly administered training can cause tooth brushing to become a frustrating, tedious or stressful experience that the child wants to avoid.”
This shows that a user becoming distracted is likely to result in deviations from proper technique in performing the personal care activity.
See par. [0007] for a description of possible effects resulting from improper brushing.
Initiate one or more actions associated with the detected at least one characteristic indicative of the distractive event to assist the user in focusing on the personal care activity
Par. [0035], “Note that in different embodiments, feedback may be provided entirely through the audio-visual system, entirely through toothbrush resident feedback elements, or with a combination of these devices. The transmitter 27 communicates with a transceiver 14 connected to a multimedia controller 16 associated with a toothbrush trainer application program 17 running on the controller 16, which implements the dynamic audio-visual instructional and feedback program. The controller 16 directs feedback provided through the toothbrush resident feedback elements as well as a dynamic video presentation 18 shown on a monitor and a dynamic audio presentation 19 played through a speaker system. The dynamic audio-visual presentation, aided by feedback provided through the toothbrush if desired, teaches the 
See also par. [0057]-[0058]
However, Jacobson does not explicitly teach
The distractive event increasing a risk of the user losing focus on the activity being performed
Matthews teaches
The distractive event increasing a risk of the user losing focus on the activity being performed
Par. [0089], “For example, the mobile device can include an audio sensor to detect audio in the vehicle, and the device control service 114 initiates displaying a safe driving notification on the integrated display device to indicate to a user of the device that the audio in the vehicle is likely a driver distraction.”
Par. [0096], “The device distraction input can include an indication that audio in the vehicle is a driver distraction, such as detected by an audio sensor integrated with the mobile device and/or in the vehicle. The device distraction input may be a user input to the mobile device to initiate a device quiet control for associated devices (e.g., the mobile device 704). Alternatively or in addition, the device distraction input may be automated from the mobile device 702 based on a determination that the audio from the other mobile devices in the vehicle is a driver distraction.”
Matthews additionally teaches
Comparing the acquired data to the stored characteristics indicative of distractive events to detect at least one characteristic indicative of a distractive event for the user in performing the personal care activity, and initiating one or more actions 
Although Matthews is an invention intended to prevent distraction during driving and Jacobson is an invention intended to teach and reinforce proper habits and behaviors while brushing, both relate to solving the same problem, minimizing harm to the user that can result from impaired performance of a task due to distraction (see Jacobson, par. [0004], [0007]; Matthews, par. [0003]).
Par. [0091], “The device quiet input may be received as a user input to the mobile device via the device control user interface, or as an automated input, such as when detected audio in the vehicle is determined to be a driver distraction.”
Par. [0096], “The device distraction input can include an indication that audio in the vehicle is a driver distraction, such as detected by an audio sensor integrated with the mobile device and/or in the vehicle.”
The ability to determine that audio is likely distracting means that the system has recognized the input from the audio sensor is consistent with stored information that identifies distracting events.
See par. [0049]-[0055], which describe how the system can also be based on rules, such as rules regarding time and place, that can determine that any audio output during a quiet time or in a quiet zone can increase the likelihood a user would be distracted. 
These rules regarding time and place are also characteristics that would be indicative of a distracting event because these would be established for times and places that the user would be in a situation that requires increased attention (see par. [0054], [0055]), and the rule 
Par. [0060] describes other potential sources of distractions that can be determined through contextual information collected by the mobile device.
Par. [0100], “At block 910, a distracted driving notification is generated to indicate that the audio in the vehicle is a driver distraction and, at block 912, the distracted driving notification is communicated to the associated devices that are in the vehicle with the mobile device. For example, the device control service 114 at the platform 708 generates a distracted driving notification that is then communicated to the associated devices (e.g., the mobile device 704) in the vehicle with the mobile device 702 for display to indicate that the audio in the vehicle is a driver distraction and that use of an associated device is restricted in a safe driving mode.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jacobson the ability to compare input to stored characteristics of a distractive event and initiate one or more actions to assist in focusing on the activity, wherein the distractive event increases the likelihood the user will be distracted, as taught by Matthews, because recognizing and removing distracting stimuli enables the user to successfully perform the activity that requires their focus and attention (see Matthews, par. [0003], [0006]). 

Claim 4
	Regarding claim 4, the combination of Jacobson and Matthews teaches all the limitations of claim 1. Jacobson further teaches
The detected at least one characteristic indicative of a distractive event being associated with a plurality of actions to assist the user in focusing on the personal care activity and the processing unit being configured to select the one or more actions associated with the detected at least one characteristic indicative of a distractive event to be initiated to assist the user in focusing on the personal care activity
Par. [0008], “The system provides instruction on tooth brushing technique in combination with monitoring and corrective feedback based on that performance and deviation from the desired brushing technique within the context of an audio-visual game environment.”
Par. [0009], “Toothbrush sensors may include a local position sensor, a geoposition sensor, an inertial motion sensor that conveys orientation and acceleration, and a pressure sensor. Several types of feedback elements may be employed, such as toothbrush vibrations, tones, audio announcements, and visual changes to provide feedback during the brushing process. Feedback may respond to the position of the toothbrush, the pitch, yaw or roll of the toothbrush, the rate of movement, pressure applied to the teeth, the duration of movement, and so forth.”
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many other feedback paradigms, including those incorporating elements of the 

Claim 5
	Regarding claim 5, the combination of Jacobson and Matthews teaches all the limitations of claim 4. Jacobson further teach
The one or more actions being selected based on any one or more of: a ranking assigned to the plurality of actions, an availability of the plurality of actions at a time for initiating the one or more actions, and a condition of the user
Par. [0051], “In addition to feedback provided by the audio-visual presentation described above, the instructional program 40 may also implement feedback through the brush itself utilizing the toothbrush resident auditory 55 and haptic 56 feedback features. This type of feedback can increase in tone, intensity or frequency in response to the amount of deviation to continually assist the user in finding the correct brushing technique during the course of the tooth brushing session. The combination of audio-visual and toothbrush-resident feedback techniques has been found to be a particularly useful training technique. Those skilled in the art will be able to develop additional instructive techniques once the fundamental elements of the invention are understood.”
The ability to change the tone, intensity, or frequency of the feedback based on the amount of deviation means that there is some ranking of feedback where milder feedback is determined appropriate for minor deviations from proper technique and more intense feedback is 

Claim 7
	Regarding claim 7, the combination of Jacobson and Matthews teaches all the limitations of claim 1. Jacobson further teaches
The at least one sensor comprising any one or more of: a visual sensor, a motion sensor, a presence sensor, and a proximity sensor
Par. [0009], “Toothbrush sensors may include a local position sensor, a geoposition sensor, an inertial motion sensor that conveys orientation and acceleration, and a pressure sensor.”

Claim 8
	Regarding claim 8, the combination of Jacobson and Matthews teaches all the limitations of claim 1. However, Jacobson does not teach
The at least one characteristic indicative of a distractive event comprising a characteristic indicative of a prospective occurrence of the distractive event for the user in performing the personal care activity
Matthews teaches
The at least one characteristic indicative of a distractive event comprising a characteristic indicative of a prospective occurrence of the distractive event for the user in performing the personal care activity
See 
These rules regarding time and place are also characteristics that would be indicative of a distracting event because these would be established for times and places that the user would be in a situation that requires increased attention (see par. [0054], [0055]), and the rule regarding that quiet time or quiet zone establishes that audio outputs during the quiet time or in the quiet zone would be likely distracting.
Par. [0060] describes other potential sources of distractions that can be determined through contextual information collected by the mobile device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Jacobson and Matthews the ability to identify characteristics indicative of a prospective distraction of the user while performing an activity, as taught by Matthews, because it allows the system to establish situations where a user is likely distracted, or would want to avoid distractions, and take actions to prevent the distraction from occurring (see Matthews, par. [0003], [0049]-[0060]).

Claim 9
	Regarding claim 9, the combination of Jacobson and Matthews teaches all the limitations of claim 8. Jacobson further teaches
The one or more actions comprise one or more counter-measures associated with the detected at least one characteristic indicative of the distractive event to reduce the likelihood of the distractive event distracting the user
Par. [0051], “In addition to feedback provided by the audio-visual presentation described above, the instructional program 40 may also implement feedback through the brush itself utilizing the toothbrush resident auditory 55 and haptic 56 feedback features. This type of feedback can increase in tone, intensity or frequency in response to the amount of deviation to continually 

Claim 10
	Regarding claim 10, the combination of Jacobson and Matthews teaches all the limitations of claim 9. Jacobson further teaches
The processing unit being configured to initiate one or more counter-measures by any one or more of: rendering a visual, audio, haptic and/or functional stimulus to one or more devices used in the personal care activity, controlling access to one or more devices responsible for the prospective occurrence of the distractive event, and placing a preventative measure on a source of the prospective occurrence of the distractive event
Par. [0051], “In addition to feedback provided by the audio-visual presentation described above, the instructional program 40 may also implement feedback through the brush itself utilizing the toothbrush resident auditory 55 and haptic 56 feedback features. This type of feedback can increase in tone, intensity or frequency in response to the amount of deviation to continually assist the user in finding the correct brushing technique during the course of the tooth brushing session.”

Claim 12

The processing unit being configured to initiate one or more notifications associated with the detected at least one characteristic indicative of the distractive event to prompt the user to focus on the personal care activity
Par. [0041], “The toothbrush 12 may also include resident feedback elements, such as a haptic feedback unit (typically a vibrator) 24 and an auditory feedback unit 25 such as a small speaker, beeper or tone generator.”
Par. [0051], “In addition to feedback provided by the audio-visual presentation described above, the instructional program 40 may also implement feedback through the brush itself utilizing the toothbrush resident auditory 55 and haptic 56 feedback features. This type of feedback can increase in tone, intensity or frequency in response to the amount of deviation to continually assist the user in finding the correct brushing technique during the course of the tooth brushing session. The combination of audio-visual and toothbrush-resident feedback techniques has been found to be a particularly useful training technique. Those skilled in the art will be able to develop additional instructive techniques once the fundamental elements of the invention are understood.”
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful 

Claim 13
	Regarding claim 13, the combination of Jacobson and Matthews teaches all the limitations of claim 12. Jacobson further teaches
The processing unit being configured to initiate one or more notifications by rendering any one or more of: a visual notification to the user, an audio notification to the user, a haptic notification to the user, and a functional notification to the personal care device
Par. [0051], “In addition to feedback provided by the audio-visual presentation described above, the instructional program 40 may also implement feedback through the brush itself utilizing the toothbrush resident auditory 55 and haptic 56 feedback features. This type of feedback can increase in tone, intensity or frequency in response to the amount of deviation to continually assist the user in finding the correct brushing technique during the course of the tooth brushing session.”
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from 
This describes the use of auditory and haptic feedback. 

Claim 14
	Claim 14 is a method claim that recites a method for use in assisting a user to focus on performing a personal care activity comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. Jacobson teaches the following limitations not taught by the rejection of claim 1.
A method
Par. [0062], “All of the methods described herein may include storing results of one or more steps of the method embodiments in a storage medium.”
This states that the functions described in the reference are methods that can be performed by software programming.
Please refer to the rejection of claim 1 for additional limitations.

Claims 16-21

	Claim 17 is a method claim dependent from claim 14 that recites limitations that are the same or substantially similar to the limitations of claims 4 and 9. Please refer to the rejections of claims 14, 4, and 9.
	Claim 18 is a method claim dependent from claim 17 that recites limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 17 and 10.

Claim 22
	Claim 22 is a computer program product claim that recites a computer program product comprising a computer readable medium having computer readable code embodied thereon that, when executed by a processor, performs the steps of the method of claim 14. Jacobson teaches the following limitations not taught by the rejection of claim 14
A computer program product comprising a computer readable medium having computer readable code embodied thereon that, when executed by a processor, causes the processor to perform steps of a method
Par. [0062], “All of the methods described herein may include storing results of one or more steps of the method embodiments in a storage medium. The results may include any of the results described herein and may be stored in any manner known in the art. The storage medium may include any storage medium described herein or any other suitable storage medium known in the art. After the results have been stored, the results can be accessed in the storage medium and used by any of the method or system embodiments described herein, formatted for display to a user, used by another software 
Identifying one or more actions associated with the identified at least one characteristic indicative of the distractive event
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many other feedback paradigms, including those incorporating elements of the audio-visual program and the toothbrush resident feedback elements may be developed with different routines suited to different ages, demographics, and training levels.”
Please refer to the rejection of claims 1 and 14 for additional limitations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacobson and Matthews in view of Penders (US PG Pub. 2016/0117937).

Claim 6

The at least one sensor being configured to pre-process acquired data to identify sections of data that are relevant
Penders teaches
The at least one sensor being configured to pre-process acquired data to identify sections of data that are relevant
Par. [0025], “FIG. 5A is an exemplary detail flow diagram illustrating an alternative embodiment of the messaging method of FIG. 4A, wherein measuring sensor data further includes pre-processing raw sensor signals.”
Par. [0026], “FIG. 5B is an exemplary detail flow diagram illustrating an alternative embodiment of the messaging method of FIG. 5A, wherein pre-processing raw sensor signals includes filtering raw sensor signals and translating signals to physical, physiological and/or environment signals.”
Par. [0093], “In this case, personalizing, at 350, behavior analytics can adjust extracting, at 330, behavior markers based on contextual data. Personalizing, at 350, behavior analytics can use context and user data to adapt modeling behavior, at 360. For instance, specific biometric data may be more or less relevant to the user's behavior depending on the context.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Jacobson and Matthews the ability to pre-process sensor data to identify sections of data that are relevant, as taught by Penders, because it allows the system to take the acquired raw signal data and can filter and translate the raw signals to generate new signals that can be used as input to the analytics system, which can then be used to produce analytics that are adapted specifically to the user and their context (see Penders, par. [0078]-[0083], [0093], [0112]).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacobson and Matthews in view of Simeth (US PG Pub. 2013/0180061).

Claim 23
Regarding claim 23, the combination of Jacobson and Matthews teaches all the limitations of claim 1. However, Jacobson does not teach
The processing unit being configured to acquire data from the at least one sensor indicating a start of the personal care activity
Simeth teaches
The processing unit being configured to acquire data from the at least one sensor indicating a start of the personal care activity
Par. [0065], “Once the head portion is inserted in a user's mouth, wherein at least the first electrode is brought near a dielectric, i.e. the user's teeth and gum, the capacitance may x rise when compared to a situation wherein the head portion is located outside the user's mouth. Accordingly, once the measured capacitance x is larger than the predetermined threshold value z then a warning signal is produced in step 103. This warning signal may start or trigger a timer counting the time during which the toothbrush is used, i.e. the head portion is inserted into the user's mouth.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jacobson and Matthews the ability to acquire data from the at least one sensor indicating a start of the personal care activity, as taught by Simeth, because it allows the system to make an accurate determination regarding when the user has begun brushing their teeth so that the system can measure the actual time that the user was performing the personal care activity and ensure that the user has been see Simeth, par. [0017], [0065]-[0066]).

Claim 24
Claim 24 is a method claim dependent from claim 14 that recites additional limitations that are the same or substantially similar to the limitations of claim 23. Please refer to the rejections of claims 14 and 23.

Response to Arguments
Prior Art Rejections
Applicant's arguments filed July 27, 2021, have been fully considered but they are not persuasive. 
With respect to the arguments that the Jacobson reference does not teach sensors that measure data that is “associated with movement of the user relative to the personal care device during the personal care activity”, these arguments are not persuasive.
The Applicant argues that the Jacobson reference teaches sensors that measure movement of the toothbrush and not movement of the user. This is not a persuasive.
The Jacobson reference teaches the ability to determine whether a user is brushing their teeth using the proper technique using different motion sensors in the toothbrush (par. [0009]). However, because a toothbrush is simply a tool that is used during the user performing the task of brushing their teeth, the user controls the position, location, and movement of the brush through their own movement. The system of Jacobson uses this to associate the movement of the brush with the movement of the user relative to the brush (see par. [0057], “FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. 
The claims also do not require the sensors to measure the movements of the user relative to the personal care device. The claims only require that the “data is associated with movement of the user relative to the personal care device during the personal care activity”, so associating the movements of the personal care device with the movements of the user relative to the personal care device during the activity is using data that is associated with the movement of the user relative to the personal care device during the personal care activity.
Because the monitored movements of the brush that is used by the user during the personal care activity and they are being used to monitor whether the user is properly brushing their teeth, the monitored movements of the brush can be considered to be data “associated with the relative movement of the user to the personal care device during the personal care activity”, and the arguments against the Jacobson reference are not persuasive.
With respect to the arguments that the Matthews reference is not reasonably pertinent to the problem faced by the inventor (Remarks, pg. 11), these arguments are not persuasive.
The Matthews reference teaches a system that is trying to prevent and or minimize the distraction of persons performing activities, such as driving. The problem being faced by the inventor is trying to prevent or minimize distractions to persons performing activities, such as personal care activities. The problem being solved by both Matthews and the claimed invention is about preventing or minimizing distractions. Therefore, Matthews is reasonably pertinent to the problem being solved by the claimed invention because both are trying to minimize or prevent distractions to persons.

For at least the foregoing reasons, the arguments against the Jacobson and Matthews references are not persuasive, and the 103 rejections will be sustained.

Applicant’s remaining arguments with respect to claim(s) 1, 4-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.